                                                                                 FILED
                                                                             IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                            U.S. DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK                                            ★      NOV 2 1 2019       *
ABBOTT LABORATORIES et al,                                                BROOKLYN OFFICE

                     Plaintiffs,
       -against-

ADELPHIA SUPPLY USA et al.,
                                                   15-CV-05826(CBA)(LB)

                     Defendants.
                                                   NOT FOR PUBLICATION
                                                   MEMORANDUM AND ORDER
ABBOTT LABORATORIES et al.,

                                                   17-CV-06002(CBA)(LB)
                     Plaintiffs,
      -against-

MATTHEW FRANK,


                     Defendant.


AMON,United States District Judge:


                                      BACKGROUND

       Pursuant to the Court's Summary Judgment Memorandum and Order ("M&O") dated
September 30, 2019, (D.E. # 1563 (15-CV-5826 docket), D.E. # 37 (17-CV-6002 docket)
("Summary Judgment M&O")),Abbott submitted a proposed permanent injunction on October 7,
2019,(D.E. # 1565-1 ("Abbott's Proposed Permanent Injunction")). On October 21, 2019, the
Court issued an order directing Defendants "to advise the Court as to [any perceived]
inconsistencies" between the Court's Summary Judgment M&O and Abbott's Proposed

Permanent Injunction. (D.E. dated October 21,2019.)

        In November 2019, the Defendants represented by Gottlieb & Janey LLP, Goodman &

 Saperstein, and Stem & Schurin LLP (the "Wholesaler Defendants") filed a joint letter advising

                                               1
the Court of their five objections to Abbott's Proposed Permanent Injunction. (D.E. # 1573 (15-

CV-5826 docket), D.E.# 40(17-CV-6002 docket)("Wholesaler Defendants' Objections Letter").)

No other defendant filed objections. Abbott responded to the Wholesaler Defendants' Objections

Letter on November 6,2019. (D.E.# 1574("Abbott's Reply").)

                                      LEGAL STANDARD


       Rule 65(d) of the Federal Rules of Civil Procedure requires every order granting an

injunction to "state its terms specifically" and "describe in reasonable detail ... the act or acts
restrained or required." Fed. R. Civ. P. 65(d)(l)(B)-(C). The Second Circuit has explained that
the injunction must"be specific and definite enough to apprise those within its scope ofthe conduct
that is being proscribed." Citv of New York v. Mickalis Pawn Shoo. LLC. 645 F.3d 114,143(2d
Cir. 2011)(internal quotation marks omitted).

       "[T]he specificity provisions of Rule 65(d) are no mere technical requirements." Id
(alteration in original) (quoting Schmidt v. Lessard. 414 U.S. 473, 476 (1974)). Rather, they
promote "basic fairness," which "requires that those enjoined receive explicit notice of precisely
what conduct is outlawed." Id (quoting Schmidt. 414 U.S. at 476). In addition, "district courts
must take care to ensure that injunctive relief is not overbroad." Id at 144. Specifically, a district
court is "only empowered 'to grant relief no broader than necessary to cure the effects ofthe harm
caused by the violation.'" Id (quoting Forschner Grp.. Inc. v. Arrow Trading Co., 124 F.3d 402,
406(2d Cir. 1997)).

                                           DISCUSSION


        The Court addresses and resolves each of the Wholesaler Defendants' objections to

Abbott's Proposed Permanent Injunction in the following manner. The Court's Permanent
Injunction, which incorporates the revisions discussed below,is attached. (D.E.# 1577-1 (15-CV-
5826 docket), D.E.# 44-1 (17-CV-6002 docket)("Court's Permanent Injunction").)
       1.      Obiection 1: The injunction should apply only to International test-strip boxes
               containing all of the identified differences, rather than to boxes containing any of
               them.


       The second paragraph of Abbott's Proposed Permanent Injunction defines "International
Freestyle test strips" as those test-strip boxes bearing any "FreeStyle Mark" and having any ofthe
following characteristics on its box or package insert:

       Indicates that a blood sample for use with the test strips can be drawn from a location
       other than the finger, palm, or upper arm;
       Lacks a National Drug Code(NDC)number;
       Lacks the U.S. toll-free phone number 1-888-522-5226;
       Bears the "CE" mark;
       The primary language is not English; or
        Has affixed one or more stickers that are not price tags and were not applied by Abbott.

(Abbott's Proposed Permanent Injunction ^2.)

        The Wholesaler Defendants propose amending the paragraph so that instead of reading
"and having any of the following characteristics" it instead reads "and having the following
labeling on its box or package insert." (Wholesaler Defendants' Objections Letter at 2—3.) In
other words. Defendants assert that the permanent injunction should apply only to test-strip boxes
that bear MI of the above characteristics, rather than to test-strip boxes containing one or some of
these characteristics.

        The Court rejects the Wholesaler Defendants' objection to, and proposed revision of,
Abbott's Proposed Permanent Injunction. Contrary to the Wholesaler Defendants' assertions, this
Court never held that the intemational boxes must contain all of these differences, or even a

combination of them, in order for the boxes to be materially different from the domestic test-strip
 boxes and therefore infringing. Rather, this Court's Summary Judgment M&O and First
Preliminary Injunction M&O indicate that each of the differences is material. (S^ D.E. #131
("First Preliminary Injunction M&O")at 11-12.)' For example, the First Preliminary Injunction
M&O cites cases that found that solely foreign-language packaging was a material difference, and

solely intemational units of measurement was material. (Id.) And although the Court found that
the differences listed above were "especially significant" in light of the absence of the U.S. toll-
free number,the Court in no way suggested that the differences would no longer be material ifthe
toll-free number were present. (Id.) Because each difference is material, the Court rejects the
Wholesaler Defendants' first proposed revision to Abbott's Proposed Permanent Injunction.
         II.      Objection 2:"Bears the 'CE' mark" should be amended.

         The Wholesaler Defendants also propose amending the phrase in the second paragraph of
Abbott's Proposed Permanent Injunction that reads "Bears the 'CE' mark," as one of the
identifying characteristics of Intemational FreeStyle test-strip boxes.^ (Wholesaler Defendants'
Objections Letter at 3.) They propose that it should instead read: Bears the CE mark or marks
of other countries not a member of the European community." (Id) They state that this
amendment is for the sake of"clarity and specificity." (Id.) Abbott does not object to expanding
the phrase"CE mark"in order to make clear that the marks of non-European countries should also
 be included as part of the definition of Intemational FreeStyle test strips, but Abbott suggests the
 following phrasing instead:"Bears the'CE' mark or marks ofother countries outside ofthe United
 States." (Abbott's Reply at 2 n.2.)


'The Wholesaler Defendants also cite to the Court's Summary Judgment M&O,but there, the Court simply refers to
 the findings in the First Preliminary Injunction M&O. (S^ Summary Judgment M&O at 13-14 ("For the reasons
 articulated in the First P[reliminary] injunction] M&O, the intemational strips are materially different from the
 domestic strips as a matter of law, and their sale in the United States constitutes trademark infringement under the
 Lanham Act. Original Aooalachianr v Granada Electronics. Inc.l. 816 F.2d [68,] 73[2d Cir. 1987).").)
 2 "CE marking" is a certification mark that indicates conformity with health, safety, and environmental protection
 standards for products sold within the European Economic Area(EEA). The CE marking is also found on products
 sold outside the EEA that are manufactured in, or designed to be sold in, the EEA. See CE marking, European
 Commission, https://ec.europa.eu/growth/single-market/ce-marking_en (last visited Nov. 19,2019).
       The Court agrees that this component ofthe definition should be expanded. Nothing in the

Court's M&Os suggests that the permanent injunction should be limited to only"CE" marked test-

strip boxes. Taking the parties' concerns and recommendations into account,the Court adopts the

following language in the Court's Permanent Injunction: "Bears the 'CE' mark or similar

certifying marks of other countries outside of the United States."

       III.    Objection 3: The scone of the injunction should be expressly limited to those
               International Freestyle test strips which are intended for sale only outside of the
               United States.


       Defendants' third objection is as follows:"The Wholesaler Defendants object to paragraph

3 [of Abbott's Proposed Permanent Injunction] to the extent that it does not expressly limit the
injunction to those International FreeStyle test strips which are intended for sale only outside of
the United States." (Defendants' Objections Letter at 3.) The third paragraph of Abbott's
Proposed Permanent Injunction reads, in relevant part, as follows:

       The Enjoined Defendants... are permanently enjoined from importing,purchasing,
       selling, distributing, marketing, or using in commerce in the United States any
       International FreeStyle test strips as defined above

(Abbott's Proposed Permanent Injunction ^ 3.)

        Abbott objects to inserting any "intended for sale" language into this paragraph. (Abbott's
Reply at 2-3.) Abbott argues that the "very premise of this gray-goods trademark action" is that
all of Abbott's Issnternational FreeStyle strips are intended for sale outside of the United States,

but they were diverted into the United States by the Defendants. (Id.) Introducing this vague
intent requirement," they argue, would simply allow the Defendants to skirt the injunction by
arguing that they cannot know what is in Abbott's mind and therefore had no way of determining
what they were enjoined from selling. (Id at 3.)
       The Court agrees with Abbott that the insertion of"intended for sale" language would be
problematic, but the Court also agrees with the Wholesaler Defendants that the third paragraph of
Abbott's Proposed Permanent Injunction should be made more precise as to the injunction's scope.
The Court accordingly revises the third paragraph to read, in relevant part, as follows:
       The Enjoined Defendants . . . are permanently enjoined from importing, purchasing,
       selling, distributing, marketing, or otherwise using in commerce in the United States any
       International FreeStyle test strips designated for the international market

This "designated for the international market" language provides greater specificity without
inserting a"vague intent requirement." Indeed, it closely resembles the language used in "Consent
Judgment and Permanent Injunction" agreements that Abbott has entered into with settling
defendants in this case. (See, e.g., D.E.# 1530("NE Medical...[is] permanently enjoined from
... in any way using in United States commerce any International FreeStyle test strips designated
for and diverted from the international market.").) The Court thus resolves the parties' concerns

in the above manner.

        IV.     Objection 4: The phrase "or otherwise infringing anv of the FreeStvle Marks"
               should be removed from the third paragraph.

        The Wholesaler Defendants argue that the phrase "or otherwise infringing any of the
FreeStyle Marks," which is found in the third paragraph of Abbott's Proposed Permanent
Injunction, should be removed. (Defendants' Objections Letter at 3.) The third paragraph of
Abbott's Proposed Permanent Injunction reads, in relevant part, as follows:
        The Enjoined Defendants...are permanently enjoined from importing, purchasing,
        selling, distributing, marketing, or using in commerce in the United States any
        International FreeStyle test strips as defined above, or otherwise infringing any of
        the FreeStvle Marks....

(Abbott's Proposed Permanent Injunction ^ 3(emphasis added).)
       The Wholesaler Defendants argue that this phrase is "vague and it expands the scope of

the injunction beyond the specific infringing conduct described on the face of the order."
(Defendants' Objections Letter at 3.) Accordingly, they argue, this language violates Rule 65(d),
which is satisfied "only if the enjoined party can ascertain from the four comers of the order
precisely what acts are forbidden or required." fid,(quoting Petrello v. White, 533 F.3d 110, 114
(2d Cir. 2008).) Abbott counters, inter alia, that the "otherwise infringing" language is necessary
because "infringing Abbott's marks" is precisely what Defendants have been found liable for
doing. (Abbott's Reply at 3.)

        The Court agrees with the Wholesaler Defendants that the "or otherwise infringing"
language is vague and should be removed. This "otherwise infringing" language does not appear
in the First Preliminary Injunction entered in this case. (D.E. # 131-1 ("First Preliminary
Injunction.").) Nor does it appear in Consent Judgment and Permanent Injunction agreements that
Abbott has entered into in this case. (See, e.g., D.E. # 1530.) Moreover, as discussed with
reference to the Wholesaler Defendants' third objection, supra, the Court's Permanent Injunction

revises Abbott's Proposed Permanent Injunction so that the third paragraph contains the language
"or otherwise using in commerce," as follows:

        The Enjoined Defendants . . . are permanently enjoined from importing, purchasing,
        selling, distributing, marketing, or otherwise using in commerce in the United States any
        International FreeStyle test strips designated for the intemational market

 Thus, rather than incorporating the ill-defined "otherwise infringing" language, the Court's
 Permanent Injunction instead retains the phrase "use in commerce," which is defined in the
 Lanham Act, 15 U.S.C. § 1127, and combines it with the more expansive modifier "otherwise,"
 thereby addressing any concerns that simply removing the "otherwise infringing" language would
 make the injunction's scope narrower than is called for.
       V.      Obiection 5: The following phrases should be removed from the third paragraph of
               Abbott's Proposed Permanent Injunction:
                    •"using in commerce";
                    •"assisting, aiding, abetting, or acting in concert and participation with"; and
                    •"successors [and] assigns."

       The Wholesaler Defendants argue that the above phrases, found in the third paragraph of

Abbott's Proposed Permanent Injunction, are "vague and/or undefined," and that the vagueness of
these phrases would lead to "uncertainty and confusion on the part ofthose to whom the injunction
is directed, and potentially expand the scope of the injunction to be broader than necessary."
(Defendants' Objections Letter at 3.) The third paragraph of Abbott's Proposed Permanent
Injunction reads as follows:

       The Enjoined Defendants, as well as their principals, agents, officers, directors,
        members,servants, employees,successors, assigns, and all other persons in concert
        and participation with them, are permanently enjoined from importing, purchasing,
        selling, distributing, marketing, or using in commerce in the United States any
        International FreeStyle test strips as defined above, or otherwise infringing any of
        the Freestyle Marks, or assisting, aiding, abetting, or acting in concert ^d
        participation with any other person or business entity in engaging in or performing
        any ofthe activities referred to in this paragraph.

(Abbott's Proposed Permanent Injunction H 3.)

        The Court rejects the Wholesaler Defendants' proposals to remove "using in commerce,"
"successors [and] assigns," and "assisting, aiding, abetting, or acting in concert and participation
with." First, as indicated above,"use in commerce"is a term defined and used in the Lanham Act.
See 15 U.S.C. § 1127. Thus,"using in commerce" is not"vague and/or undefined" in this context.
The remaining terms are commonly used legal terms with defined meanings. Moreover, contrary
to the Wholesaler Defendants' assertions, these phrases do not make the injunction "broader than
necessary." Rather,ifthey were not included in the Court's Permanent Injunction, it would be too
 narrow. For example, removing "assisting, aiding, or abetting" could enable Defendants to assist
 others in engaging in activities that violate the injunction without themselves running afoul ofthe
                                                  8
injunction. However,the Court adds the word "active" before "in concert and participation with"

at the beginning ofthe third paragraph, as this change accords with the language found in Rule 65

of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 65(d)(2)(C)("The order binds only the

following who receive actual notice of it by personal service or otherwise:... other persons who

are in active concert or participation with anyone described in Rule 65(d)(2)(A)or(B).")(emphasis

added).) The third paragraph ofthe Court's Permanent Injunction accordingly reads as follows:

       The Enjoined Defendants, as well as their principals, agents, officers, directors,
       members, servants, employees, successors, assigns, and all other persons in active
       concert and participation with them, are permanently enjoined from importing,
       purchasing, selling, distributing, marketing, or otherwise using in commerce in the
       United States any International FreeStyle test strips designated for the international
       market, or assisting, aiding, abetting, or acting in concert and participation with any
       other person or business entity in engaging in or performing any of the of the
       activities referred to in this paragraph.

                                     CONCLUSION


       The Court thus resolves the parties' objections in the manner indicated above, for the

reasons indicated above. The precise contours ofthe permanent injunction entered in this case are

found in the attached order.

       SO ORDERED.

Dated: November         2019                           s/Carol Bagley Amon
       Brooklyn, New York
                                                      cSolBaJey^^^
                                                      United States District Judge
